 
Exhibit 10.1





May 16, 2016
 


Mr. Bennett J. Morgan
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340




Re:            Letter Agreement
 
Dear Bennett:


I am writing regarding your termination from Polaris Industries Inc. (“Polaris”)
and your agreement to make yourself available as a consultant as you transition
into retirement. This letter agreement (the “Agreement”) is written for the
purpose of setting forth the terms and conditions of the consulting arrangement
between you and Polaris and to confirm your termination benefits.  Polaris’
obligations under this Agreement are conditioned upon, and subject to, approval
of the Compensation Committee of the Polaris Board of Directors.
 
1.            Termination Date.  Your employment, duties and responsibilities as
President and Chief Operating Officer will terminate on May 16, 2016 (the
“Termination Date”).  As of the Termination Date, you will no longer serve as a
corporate officer of Polaris or any of its subsidiaries and all salary and
participation in Polaris cash incentive and equity plans will terminate.  You
specifically acknowledge and agree that you will not be eligible for any awards
under Polaris cash incentive and equity plans for 2016.
 
2.            Consulting Arrangement.  Immediately following the Termination
Date, you will transition to a consulting arrangement for a period of three
months, which period may be extended for up to an additional three months in the
discretion of Polaris (the “Consulting Period”).  During the Consulting Period,
you will provide advice and counsel on matters within your experience and
expertise as may be requested by the Chief Executive Officer of Polaris.
 
(i)            Time commitment.  You will perform services for Polaris as
requested, but with the understanding that your time commitment for the
performance of such services on an ongoing basis during the Consulting Period
will not be more than 20% of your average level of time commitment to Polaris
during the 36 month period prior to the start of the Transition Period;
accordingly, you and Polaris intend for there to be a reduction in services
performed sufficient to result in a “separation from service” under Section 409A
of the Internal Revenue Code as of your Termination Date. You agree to keep
contemporaneous, accurate and complete records of the time you devote to
consulting services during the Consulting Period and to notify Polaris promptly
before providing any services that would result in you working more than 20% of
your average level of time commitment as described above.
 

--------------------------------------------------------------------------------

 
Bennett Morgan
May 16, 2016


Page 2 of 6
 
(ii)            Duties.  Upon reasonable notice and request, you will be
available to consult with, advise, and assist Polaris with respect to legal and
business matters about which you had knowledge or responsibility during your
employment with Polaris. In addition, you will timely execute and deliver such
acknowledgements, instruments, certificates, and other ministerial documents as
may be necessary or appropriate to formalize and complete applicable corporate
records.  Without limiting the foregoing, at Polaris’ reasonable request, you
will consult with Polaris regarding business matters that you were involved with
while employed by Polaris and be available, with or without subpoena, to be
interviewed, review documents or things, give depositions, testify, or engage in
other reasonable activities in connection with any litigation or investigation,
with respect to matters that you have or may have knowledge of.  In performing
your obligations under this paragraph to testify or otherwise provide
information, you agree that you will truthfully and completely provide requested
information.
 
(iii)            Fee.  During the Consulting Period, you will be paid a fee for
your availability and consulting services at a monthly rate of $26,250.00.  The
fee will be paid to you on the 5th day of each calendar month during the
Consulting Period.
 
(iv)            Duration.  The Consulting Period shall initially be for a period
of three months, from May 17, 2016 to August 16, 2016.  Polaris may extend the
Consulting Period beyond August 16, 2016, in its discretion, by providing you
with notice of the expected duration of such extension, not exceeding three
additional months.
 
3.            Benefits on Termination.  In connection with your separation, you
agree to waive any and all compensation and benefits that may be available to
you under the Severance Agreement between you and Polaris dated January 16, 2008
(the “Severance Agreement”) with the exception of “early retiree” benefits under
Paragraph 3(g) of the Severance Agreement.  Subject to all the terms and
conditions of this Agreement and Paragraph 3(g) of the Severance Agreement, you
will be eligible to receive the following benefits and perquisites made
available to early retirees under the applicable Polaris policy, as set forth
below:
 
(i)            You and your eligible dependents may participate in Polaris
medical and dental plans as an early retiree, to the extent that your
participation, or receipt of benefits, as an early retiree does not violate any
applicable law, including any nondiscrimination requirement that may apply to
the benefit under the federal tax laws, the violation of which may have an
adverse tax consequence to Polaris, the benefit plan or any other participant in
the benefit plan.
 
(ii)            You will be eligible for continued annual physicals at the Mayo
Clinic in accordance with the active officer benefit.
 
(iii)            You will be eligible for continued use of Polaris products in
accordance with the active officer product program.
 
(iv)            The stock option awards that have been granted to you and are
outstanding as of the date of this Agreement will be forfeited on the last day
of the Consulting Period to the extent they have not vested by that date.  The
portion of each of your then outstanding, vested and exercisable stock options
that has not been exercised as of the last day of the Consulting Period shall
continue to be exercisable for 36 months as indicated in the applicable stock
option agreement, but in no event after the “Expiration Date” set forth in the
stock option agreement memorializing such stock option.
 

--------------------------------------------------------------------------------

 
Bennett Morgan
May 16, 2016


Page 3 of 6
 
(v)            All stock awards and stock unit awards, whether restricted or
performance-based, that have been granted to you and are outstanding as of this
Agreement will be forfeited on the last day of the Consulting Period to the
extent they have not vested by that date.
 
Nothing in this Agreement shall limit, restrict or prohibit Polaris from
amending or terminating any early retiree benefit plan, program or perquisite as
may be in effect from time to time, including without limitation terminating or
modifying retiree eligibility and/or benefits under any medical, dental, and/or
other benefit plan or program.
 
4.            Return of Property.  You agree to return immediately (no later
than the Termination Date) all records, programs, information and company
product and property assigned, loaned or otherwise in your possession, including
your company-provided laptop computer.  In addition, you agree to reimburse
Polaris for expense account advances less any expenses incurred prior to the
Termination Date.  This includes payment for outstanding personal account
balances, and business equipment.  You may keep management units assigned to you
pursuant to the officer retiree policy.  You acknowledge that this obligation is
continuing and agree to promptly return to Polaris any subsequently discovered
property or records as described above.
 
5.            Non-Disparagement; Confidential Information.  You agree not to
make any disparaging or negative remarks, either orally or in writing, regarding
Polaris or any affiliated divisions or corporations, as well as any past or
present directors, officers, employees, or agents of Polaris or of any
affiliated entities.  You also acknowledge your ongoing obligation in accordance
with Polaris policies not to disclose confidential and proprietary information
to any third parties.  This obligation survives the termination of your
employment.  You agree not to disclose or use at any time any information,
knowledge or data you received or developed during your employment with Polaris
which is considered proprietary by Polaris or which relates to the trade secrets
of Polaris as contained in formulas, business processes, methods, machines,
manufacturing processes, compositions, inventions, discoveries or otherwise or
which Polaris has received in confidence from others.  This obligation may not
be changed or modified, released, discharged, abandoned or terminated, in whole
or in part, except by an instrument in writing signed by an officer of Polaris.
 
6.            Polaris Privileges.  During your employment with Polaris, you have
had access to and been involved with information and communications that may be
protected by the attorney-client privilege, work product privilege or other
privileges available to Polaris under applicable laws.  You acknowledge and
agree that (i) Polaris has not waived any such privileges with respect to
communications or information you made or learned in the course of your
employment, (ii) you are not authorized to waive any privilege on behalf of
Polaris, and (iii) you have a continuing obligation to protect Polaris’
privileges and keep all such information and communications confidential.
 

--------------------------------------------------------------------------------

 
Bennett Morgan
May 16, 2016


Page 4 of 6
 
7.            Assignment of Inventions.  You hereby assign to Polaris and/or its
nominees all your right, title and interest in any patents, patent applications
or copyrights based thereon without obligation on the part of Polaris to make
any further compensation, royalty or payment to me.  You agree to assist Polaris
and/or its nominees (without charge but at no expense to you) at any time and in
every proper way to obtain and maintain for its and/or their own benefit patents
for all such inventions, discoveries or improvements and copyrights for all such
designs.  This assignment does not apply to any invention, discovery,
improvement or design for which no equipment, supplies, facility or confidential
or trade secret information of Polaris was used and which was developed entirely
on your own time, and which does not (i) relate directly to Polaris’s business
or to Polaris’s actual or demonstrably anticipated research or development, or
(ii) result from any work performed by you for Polaris.
 
8.            Cooperation; Claims.  Following the Consulting Period, you agree
to continue to be available from time to time at the request of Polaris to
answer questions, provide information, or assist in any litigation, claims or
other matters regarding business matters that you were directly and
substantially involved with or about which you may have material knowledge as a
result of your employment with Polaris.  Following the Consulting Period,
Polaris will pay you for time you reasonably spend in connection with such
assistance at the rate of $150.00 per hour.  You further agree that you will not
encourage or cooperate with other individuals or parties in bringing or
asserting claims against Polaris.  However, nothing in this Agreement prohibits
you from reporting possible violations of federal or state law or regulation to
any government agency or entity, including but not limited to the Equal
Employment Opportunity Commission, Department of Justice, Securities and
Exchange Commission, or any other agency, or from making other disclosures that
are protected under the whistleblower provisions of law.
 
9.            Non-Competition.  You and Polaris agree to amend Section 6(a) of
the Non-Competition and Non-Solicitation Agreement currently in effect between
you and Polaris, signed and dated by you on March 12, 2012 (the “Non-Competition
Agreement”), to replace the phrase “for a period of eighteen (18) months” with
“for a period of sixty (60) months”.  You hereby reaffirm your agreement and
commitment to all of the representations and obligations under the
Non-Competition Agreement, as so amended, and you agree that the Non-Competition
Agreement as amended remains in full force and effect.
 
10.            Taxes.  Polaris may withhold from any employment related amounts
payable under this Agreement such federal, state and local income and employment
taxes as it shall determine are required to be withheld pursuant to any
applicable law or regulation.  Except to the extent that withholdings are made
by Polaris, you will be responsible for payment of any and all taxes owed in
connection with the payments and benefits hereunder, including any payment that
may be required for Polaris to withhold on benefits received under this
Agreement. This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A(a)(2), (3) and (4) of the Code, including current
and future guidance and regulations issued with respect thereto, and this
Agreement should be interpreted accordingly. Notwithstanding any other provision
herein, to the extent that you are a “specified employee” as defined in Section
409A of the Code as of your separation from service date, any and all deferred
compensation payments subject to Section 409A and payable on account of your
separation from service that would otherwise be paid during the first six months
following your separation from service date will be accumulated (without
interest) and paid to you in a lump-sum together with the first payment due
after the six month anniversary of your separation from service date.
 

--------------------------------------------------------------------------------

 
Bennett Morgan
May 16, 2016


Page 5 of 6
 
11.            Release.  The obligations and commitments of Polaris under
paragraphs 2 and 3 of this Agreement are conditioned upon you (i) signing a
release of claims in favor of Polaris, in the form attached to this Agreement as
Exhibit A (“Release”), within 21 days following the Termination Date and (ii)
not rescinding the Release within the time specified in the Release.  If you do
not sign the Release, or if you rescind the Release, Polaris will have no
obligations to you under paragraphs 2 or 3 of this Agreement and you will be
entitled only to such benefits as may be available to you under Polaris plans
and programs based upon your separation.
 
12.            Notices. All notices under this Agreement shall be in writing and
shall be deemed given if delivered by hand or mailed by registered or certified
mail, return receipt requested, to the party to receive the same at the address
set forth below or such other address as may have been furnished by proper
notice.
 
 
Polaris:
Polaris Industries Inc.
 
 
2100 Highway 55
 
 
Medina, Minnesota 55340
 
 
Attention: Secretary
 
 
 
 
You:
Bennett J. Morgan
 
 
xxxx xxxxxxxx
 
 
xxxxxx, xx xxxxx



13.            Governing Law. This Agreement is entered into in the State of
Minnesota and shall be construed, interpreted and enforced according to the
statutes, rules of law and court decisions of the State of Minnesota.
 
14.            Entire Agreement. This Agreement (together with the documents
referenced herein) constitutes the entire understanding of the parties hereto
and supersedes all prior understandings, whether written or oral, between the
parties with respect to your employment and separation from employment with
Polaris, including, without limitation, the Change in Control Agreements dated
December 14, 2007 and November 1, 2004, the Severance Agreement (except as set
forth in paragraph 3 of this Agreement), and your employment offer letter dated
April 4, 2005.
 
 

--------------------------------------------------------------------------------

 
Bennett Morgan
May 16, 2016


Page 6 of 6
 
Please sign and return a copy of this Agreement indicating that you accept our
offer and confirming the terms of your employment.
 
 
Very truly yours,
 
 
 
/s/ Scott W. Wine
 
 
 
Scott W. Wine
 
Chief Executive Officer


 
Accepted and Confirmed:
May 16, 2016




/s/Bennett J. Morgan                                  
Bennett J. Morgan

